DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/10/2019, 01/10/2020, 03/19/2020, and 10/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment to the claims filed on 11/08/2021 does not comply with the requirements of 37 CFR 1.121(c) because the entire claim is marked up as underlined, making it difficult to tell what has been added or deleted from the claims.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 11/08/2021 appears to be bona fide, the claims will be entered, but future submissions must be in compliance with 37 CFR 1.121. 
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered and are persuasive. Applicant’s insertion of the subject matter of claim 9 into independent claims 1 and 26, with additional further narrowing limitations overcomes the prior art of record in the Final Office Action mailed 08/09/2021. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of record: Matsumoto et al. (U.S. Patent Pub. No. 2002/0161319), Buckley (WO 9402257 A2), Lachenbruch et al. (U.S. Patent Pub. No. 2003/0109910 A1), and Warren et al. (U.S. Patent No. 8,359,689). 
Claim Objections
Claims 10 and 22 are objected to because of the following informalities:  
In claim 10, line 1 and claim 22, line 1 rephrase “the container” to read --the sealed container--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 22, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 1-2 and claim 22, line 2, recites “a silicone layer” which is unclear as to if this is a double inclusion of the same silicone layer in claim 1, line 5, or if this is a different silicone layer. For examination purpose, “a silicone layer” in claim 10, lines 1-2 and claim 22, line 2 is interpreted as --the silicone layer-- from claim 1, line 5, since the Specification, Page 6, lines 16-18 states only one silicone layer 14 which is the container. 
Claim 26, lines 7-8 recites the limitation "the aliphatic layer".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, rephrase "a silicone layer, wherein the silicone layer includes a potting material layer, wherein the potting material layer comprises a filler material, wherein the filler material is configured to disperse byproducts of the aliphatic layer by at least one of a soaking action and a capillary action; and an aliphatic layer disposed on at least a portion of the body portion" in claim 26, lines 5-9 to read --an aliphatic layer disposed on at least a portion of the body portion; a silicone layer, wherein the silicone layer includes a potting material layer, wherein the potting material layer comprises a filler material, wherein the filler material is configured to disperse byproducts of the aliphatic layer by at least one of a soaking action and a capillary action--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10, 23, and 25-26, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, et al. (US 2002/0161319 A1) (With extrinsic evidence provided by The American Chemistry Council, “What are Aliphatic Diisocyanates”,  https://adi.americanchemistry.com/ADI/Aliphatic-Diisocyanates-Explained/What-Are-Aliphatic-Diisocyanates/ and Merriam Webster Online Dictionary, “Potting” definition, https://www.merriam-webster.com/dictionary/potting) in view of Buckley (WO 9402257 A2).
Regarding claim 1, Matsumoto, et al. discloses a support for supporting a neonate (orthopedic fixture 20, adapted to be positioned around a diseased or injured part of a patient’s body and conformed to the shape of the diseased or injured part, Figs 1-2, title, abstract, p. [0022-0023]), the support comprising:
	a body portion (support member 1 having base material 2 and curable resin 3, Figs 1-2, p. 0023-0025, 0031]), wherein the body portion includes a shapeable material (support member 1 includes a base material 2 impregnated with a curable resin 3 which can be conformed to the shape of the affect part of the body, additionally support member can comprise a deformable material which can be bent along the outline of the shape of the affected part of the body and which supports the affected part while maintaining its shape after deformation, Fig 4, p. [0023-0025, 0031]);
	an aliphatic layer (curable resin 7 is an aliphatic layer, which is preferably a water curable prepolymer, wherein the prepolymer is a polyisocyanate, such as hexamethylene diisocyanate or isophorone diisocyanate, p. [0032, 0039-0041, 0043]; As disclosed by the extrinsic evidence “What are Aliphatic Diisocyanates” in the paragraph under “Types of Aliphatic Diisocyanates” hexamethylene diisocyanate and isophorone diisocyanate are both aliphatic compounds and therefore meet the claim limitation, see attached NPL https://adi.americanchemistry.com/ADI/Aliphatic-Diisocyanates-Explained/What-Are-Aliphatic-Diisocyanates/) made from an aliphatic compound, wherein the aliphatic layer (curable resin layer 7) is disposed on at least a part of the body portion (curable resin layer 7 within buffer member 5 is disposed on a major surface of the support member 1, p. [0023]);
a silicone layer (covering material 10 may include all the features of cover 8 and as such covering material 10 can include a coating, i.e. a layer, of a silicone treating agent which is construed as the silicone layer, p. [0065-0066, 0058]), , and 
	a sealed container (covering material 10 encircles the support member 1 and buffer member 5, Figs 1-2, p. [0065-0066], Matsumoto, et al. claims 9-10) encapsulating the body portion (support member 1) and the aliphatic layer (curable resin 7);
	wherein the body portion and the aliphatic layer (support member 1 and curable resin 7), together, are;
		(i)    sufficiently pliable to enable adjustment of the support to conform to a desired shape upon application of an external stimulus to the aliphatic compound of the aliphatic layer (Paragraphs 30-31, a heat curable resin, for example, is softened at a temperature of 50.degree. C. to 60.degree. C. by hot water or hot air to form a predetermined shape and which is sufficiently cured in 5 to 10 minutes to provide sufficient fixing and holding functions is preferably used. This causes the granules 6 of the buffer member 5 to move one another to shape the orthopedic fixture into a mold having a configuration corresponding to the contour of the affected part); and
		(ii)    sufficiently stiff to cause the support to maintain the conformed shape after removal of the external stimulus, to provide support for, and resist movements of, the neonate (Paragraphs 24-25, 27, 31, once the hot water or hot air is applied and the desired shape is formed the heating element is removed and the curable resin and thus the base material cures within 5 to 10 minutes to provide sufficient fixing and holding functions to support the affected area of the patient which could be a neonate).
	However, Matsumoto fails to explicitly disclose wherein silicone layer includes a potting material layer, wherein the potting material layer comprises a filler material, wherein the filler material is configured to disperse byproducts of the aliphatic layer by at least one of soaking action and a capillary action.
	Buckley teaches an analogous device (Page 12, lines 8-10 and Figure 3, laminated construction for a multilayer PCM composite) with a potting material layer (Page 12, line 27 and Figure 3, blocks of absorbent material embedded within fibrous network of layer B; a common definition of potting is “to embed (something, such as electronic components) in a container with an insulating or protective material (such as plastic)”, see attached NPL entry 2 of 4 definition 4, https://www.merriam-webster.com/dictionary/potting; using this definition the absorbent blocks are embedded in the fibrous network of layer B), wherein the potting material layer (Page 12, line 27 and Figure 3, blocks of absorbent material with suitable absorbent material including cotton filler material) comprises a filler material, wherein the filler material (Page 12, line 27 and Figure 3, cotton absorbent) is configured to disperse byproducts of the analogous aliphatic layer (Page 12, lines 22-26, phase change material contained in absorbent blocks) by at least one of soaking action and a capillary action (Page 12, lines 22-26, Particles of the absorbent material by itself can placed into the internal spaces of an open cell foam or a fibrous network and then swelled in place by allowing them to absorb the PCM byproducts when the PCM is in the liquid state. The absorbent particles with the PCM become locked into place inside the matrix when they swell up).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the aliphatic layer (7) with buffer layer (5) of Matsumoto, so that the buffer layer (Modifying the buffer layer 5 of Matsumoto for layer B of Buckley) has a potting material layer (Buckley: absorbent blocks in layer B) and there are byproducts of the aliphatic layer (Modification of the curable resin 7 of Matsumoto for the phase change material of Buckley having liquid byproducts which are absorbed by the absorbent blocks of Buckley) which are configured to be absorbed by the potting layer, as taught by Buckley, in order to provide an improved neonate support wherein a filler material is capable of preventing the liquid aliphatic byproducts from migrating within the multilayer composite by absorbing it into the filler material holding the liquid aliphatic byproducts captive (Buckley, Page 11, lines 23-25 and Page 12, lines 22-26).
	Therefore, the combination of Matsumoto in view of Buckley discloses wherein the silicone layer (Matsumoto, Paragraphs 58, 65-66, silicone coating on covering material 10 includes the buffer layer 5 within, and wherein the buffer layer 5 of Matsumoto is modified for layer B of Buckley having absorbent blocks) includes a potting material layer (Buckley, Page 12, line 27 and Figure 3, blocks of absorbent material).
Regarding claim 4, the combination of Matsumoto in view of Buckley discloses the invention as applied to claim 1 above. 
Matsumoto, et al does not disclose wherein the aliphatic compound comprises at least one of nonadecane, icosane, heneicosane, docosane, tricosane, pentacosane, and triacontane.
Buckley teaches analogous aliphatic layer (Claim 10, thermal storage phase change material is selected from n-heneicosane or n-decosane, which are aliphatic compounds) having the analogous aliphatic compound which comprises at least one of nonadecane, icosane, heneicosane, docosane, tricosane, pentacosane, and triacontane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliphatic compound of Matsumoto, et al. to be at least one of nonadecane, icosane, heneicosane, docosane, tricosane, pentacosane, and triacontane as taught by Buckley, et al. in order to provide the ability to quickly and easily form to the shape of the affected body part while also providing a warmth thermal temperature environment for increased comfortability to a patient (Buckely, Col. 9, lines 12-15).
Regarding claim 6, the combination of Matsumoto in view of Buckley discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the shapeable material is selected from a group consisting of: one or more elastomers, one or more resins (curable resin 3 of support member 1 is a heat curable resin, p. [0023-0030]), one or more waxes, one or more fats, one or more emulsifiers, and one or more fillers.
Regarding claim 10, the combination of Matsumoto in view of Buckley discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the sealed container (10) comprises the silicone layer (covering material 10 may include all the features of cover 8 and as such covering material 10 can include a coating, i.e. a layer, of a silicone treating agent on the inside thereof, p. [0066, 0058]) and the support (orthopedic fixture 20) further includes a barrier layer (cover 8 covers curable resin 7 in buffer member 5 and is beneath the silicone treated layer of the cover material 10, p. [0058, 0066, 0054, 0032] disposed between the aliphatic layer and the silicone layer.
Regarding claim 23, combination of Matsumoto in view of Buckley discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses further including an outer cloth jacket (covering material 10 is the exterior most layer and can be made of a cloth material covering the support member 1 and buffer member 5, p. [0065-0066], Matsumoto, et al. claims 9-10).
Regarding claim 25, combination of Matsumoto in view of Buckley discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the container encapsulating both the body portion and the aliphatic layer (covering material 10 encircles the support member 1 and buffer member 5, p. [0065-0066], Matsumoto, et al. claims 9-10) comprises a silicone layer (covering material 10 may include all the features of cover 8 and as such covering material 10 can include a coating, i.e. a layer, of a silicone treating agent on the inside thereof, p. [0065-0066, 0058]).
Regarding claim 26, Matsumoto, et al. discloses a support for supporting a neonate (orthopedic fixture 20, adapted to be positioned around a diseased or injured part of a patient’s body and conformed to the shape of the diseased or injured part, Figs 1-2, title, abstract, p. [0022-0023]), the support comprising:
	a sealed container (covering material 10 encircles the support member 1 and buffer member 5, Figs 1-2, p. [0065-0066], Matsumoto, et al. claims 9-10);
	a structure disposed within the sealed container (support member 1 is disposed within covering material 10, p. [0065-0066]), wherein the structure (support member 1 includes a base material 2 impregnated with a curable resin 3 which can be conformed to the shape of the affect part of the body, Fig 4, p. [0023-0031]) includes:
	a body portion comprising a first material (base material 2 comprises a flexible material which can be conformed to the shape of the affected part, p. [0024]), 
an aliphatic layer (curable resin 7 is an aliphatic layer, which is preferably a water curable prepolymer, wherein the prepolymer is a polyisocyanate, such as hexamethylene diisocyanate or isophorone diisocyanate, p. [0032, 0039-0041, 0043]; As disclosed by the extrinsic evidence “What are Aliphatic Diisocyanates” in the paragraph under “Types of Aliphatic Diisocyanates” hexamethylene diisocyanate and isophorone diisocyanate are both aliphatic compounds and therefore meet the claim limitation, see attached NPL https://adi.americanchemistry.com/ADI/Aliphatic-Diisocyanates-Explained/What-Are-Aliphatic-Diisocyanates/) disposed on at least a portion of the body portion (curable resin layer 7 within buffer member 5 is disposed on a major surface of the support member 1, p. [0023]),
a silicone layer (covering material 10 may include all the features of cover 8 and as such covering material 10 can include a coating, i.e. a layer, of a silicone treating agent, p. [0065-0066, 0058]), and
wherein the first material is a shapeable material which is shapeable to a desired shape by an application of heat to the aliphatic layer (curable resins 3 and 7 are preferably a heat-curable resin which is softened at a temperature of 50-60ºC by hot water or hot air to form a predetermined shape, as such the flexible material of the base material 2 will become shapeable and deformable to conform to the shape of the affected part of the patient, p. [0024-0025, 0027, 0031]), and wherein after the application of the heat is stopped the shapeable material retains the desired shape formed by the application of the heat (once the hot water or hot air is applied and the desired shape is formed the heating element is removed and the curable resin and thus the base material cures within 5 to 10 minutes to provide sufficient fixing and holding functions to support the affected area of the patient, p. [0024-0025, 0027, 0031]),
	wherein the structure is sufficiently stiff after the application of the heat is stopped to provide support for, and resist movement of, the neonate (once the hot water or hot air is applied and the desired shape is formed the heating element is removed and the curable resin and thus the base material cures within 5 to 10 minutes to provide sufficient fixing and holding functions to support the affected area of the patient which could be a neonate, p. [0024-0025, 0027, 0031]).
However, Matsumoto fails to explicitly disclose wherein silicone layer includes a potting material layer, wherein the potting material layer comprises a filler material, wherein the filler material is configured to disperse byproducts of the aliphatic layer by at least one of soaking action and a capillary action.
Buckley teaches an analogous device (Page 12, lines 8-10 and Figure 3, laminated construction for a multilayer PCM composite) with a potting material layer (Page 12, line 27 and Figure 3, blocks of absorbent material embedded within fibrous network of layer B; a common definition of potting is “to embed (something, such as electronic components) in a container with an insulating or protective material (such as plastic)”, see attached NPL entry 2 of 4 definition 4, https://www.merriam-webster.com/dictionary/potting; using this definition the absorbent blocks are embedded in the fibrous network of layer B), wherein the potting material layer (Page 12, line 27 and Figure 3, blocks of absorbent material with suitable absorbent material including cotton filler material) comprises a filler material, wherein the filler material (Page 12, line 27 and Figure 3, cotton absorbent) is configured to disperse byproducts of the analogous aliphatic layer (Page 12, lines 22-26, phase change material contained in absorbent blocks) by at least one of soaking action and a capillary action (Page 12, lines 22-26, Particles of the absorbent material by itself can placed into the internal spaces of an open cell foam or a fibrous network and then swelled in place by allowing them to absorb the PCM byproducts when the PCM is in the liquid state. The absorbent particles with the PCM become locked into place inside the matrix when they swell up).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the aliphatic layer (7) with buffer layer (5) of Matsumoto, so that the buffer layer (Modifying the buffer layer 5 of Matsumoto for layer B of Buckley) has a potting material layer (Buckley: absorbent blocks in layer B) and there are byproducts of the aliphatic layer (Modification of the curable resin 7 of Matsumoto for the phase change material of Buckley having liquid byproducts which are absorbed by the absorbent blocks of Buckley) which are configured to be absorbed by the potting layer, as taught by Buckley, in order to provide an improved neonate support wherein a filler material is capable of preventing the liquid aliphatic byproducts from migrating within the multilayer composite by absorbing it into the filler material holding the liquid aliphatic byproducts captive (Buckley, Page 11, lines 23-25 and Page 12, lines 22-26).
Therefore, the combination of Matsumoto in view of Buckley discloses wherein the silicone layer (Matsumoto, Paragraphs 58, 65-66, silicone coating on covering material 10 includes the buffer layer 5 within, and wherein the buffer layer 5 of Matsumoto is modified for layer B of Buckley having absorbent blocks) includes a potting material layer (Buckley, Page 12, line 27 and Figure 3, blocks of absorbent material).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, et al. (US 2002/0161319 A1) in view of Buckely (WO 94/02257), as applied to claim 1 above, and in further in view of Lachenbruch, et al. (US 2003/0109910 A1).
Regarding claim 2, the combination of Matsumoto, et al. in view of Buckley discloses the invention as applied to claim 1 above but does not explicitly disclose wherein the aliphatic layer having a melting point of between 30°C and 70°C inclusive.
Lachenbruch, et al. teaches an analogous support (heating or cooling pad or glove with phase change material, title, abstract) having an analogous aliphatic layer (phase change material 20 suspended in viscous fluid carrier 19, Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) with an analogous aliphatic compound (phase change materials for use in heating applications can include C22 to C30 alkanes such as docosane, tricosane, pentacosane, triacontane, which are aliphatic compounds Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) wherein the analogous aliphatic layer has a melting point of between 30°C and 70°C inclusive (the melting points of these alkanes range between 44.4°C and 64.7°C, p. [0055, 0051]) providing the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliphatic layer of Matsumoto in view of Buckley, to be an aliphatic layer having a melting point of between 30°C and 70°C inclusive as taught by Lachenbruch, et al. in order to provide the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Regarding claim 3, the combination of Matsumoto in view of Buckley in view of Lachenbruch discloses the invention as applied to claim 2 above. 
Matsumoto in view of Buckley does not disclose wherein the aliphatic layer is shapeable upon the application of the external stimulus comprising heating above the melting point of the aliphatic layer.
Lachenbruch, et al. further teaches wherein the aliphatic layer (phase change material 20, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) is shapeable upon the application of the external stimulus comprising heating above the melting point of the aliphatic layer (phase change materials 20 having a melting point range such that they melt when they are heated within this range, when an external heat is applied at a temperature within or above this range the phase change material will melt from a solid to a liquid and be shapeable so as to conform to the shape of the affected body part of the patient, p. [0051, 0053, 0057, 0062]) providing the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the aliphatic layer of Matsumoto in view of Buckley, to be shapeable upon the application of the external stimulus comprising heating above the melting point of the aliphatic layer as further taught by Lachenbruch, et al. in order to provide the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Regarding claim 8, the combination of Matsumoto in view of Buckley discloses the invention as applied to claim 1 above, but does not disclose wherein the external stimulus comprises thermal energy.
Lachenbruch, et al. teaches an analogous support (heating or cooling pad or glove with phase change material, title, abstract) an analogous aliphatic layer (phase change material 20 suspended in viscous fluid carrier 19, Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) having an analogous aliphatic compound (phase change materials for use in heating applications can include C22 to C30 alkanes such as docosane, tricosane, pentacosane, triacontane, which are aliphatic compounts Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) wherein the analogous support is: sufficiently pliable to enable adjustment of the analogous support to conform to a desired shape upon application of an analogous external stimulus to the aliphatic compound of the aliphatic layer (phase change materials 20 having a melting point range such that they melt when they are heated within this range, when an external stimulus of heat is applied at a temperature within or above this range the phase change material will melt from a solid to a liquid and be shapeable so as to conform to the shape of the affected body part of the patient, p. [0051, 0053, 0057, 0062]); and sufficiently stiff to cause the support to maintain the conformed shape after removal of the analogous external stimulus, to provide support for, and resist movements of, the neonate (when the external stimulus heat source is removed and the phase change material cools back to room temperature it will revert from the liquid back to its solid form and thus would provide support and resist movement of the affected body part of the patient, which could be a neonate, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]), wherein the analogous external stimulus comprises thermal energy (phase change materials 20 change from a solid to a liquid when an external stimulus, i.e. heat which is thermal energy, is applied to the material, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) providing the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external stimulus of Matsumoto in view of Buckley to include thermal energy as taught by Lachenbruch, et al. in order to provide the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Claim 22, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, et al. (US 2002/0161319 A1) in view of Buckely (WO 94/02257), as applied to claim 1 above, and in further in view of  Warren, et al. (US 8,359,689 B2).
Regarding claim 22, the combination of Matsumoto in view of Buckley discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the sealed container encapsulating the body portion (covering material 10 encircles the support member 1 and buffer member 5, p. [0065-0066], Matsumoto, et al. claims 9-10) comprises the silicone layer (covering material 10 may include all the features of cover 8 and as such covering material 10 can include a coating, i.e. a layer, of a silicone treating agent on the inside thereof, p. [0065-0066, 0058]). 
The combination of Matsumoto in view of Buckley does not disclose the body portion has one or more holes passing through the body portion and the holes are filled with silicone.
Warren, et al. teaches an analogous support (mattress adapted for support heavy weight persons, title, abstract) wherein the analogous body portion (core middle layer 14 of mattress 10, Figs 1-3, col 5 lines 13-19) has one or more holes passing through the body portion (bottom surface of core middle layer 14 has a plurality of cavities 50, Fig 3, col 6 lines 5-20) and the holes are filled with silicone (cavities 50 comprise a gel that may partially or fully fill the cavities, wherein the gel may include silicone gels, col 10 lines 37-50) providing an effect that redistributes weight pressure across the support surface to reduce ischemic pressure on the user’s bony protuberances, thus offering a higher initial support and optimal comfort to the user (Warren, et al. col 6 lines 52-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body portion as disclosed by Matsumoto in view of Buckley, to include one or more holes passing through the body portion and the holes are filled with silicone as taught by Warren, et al. in order to provide an effect that redistributes weight pressure across the support surface to reduce ischemic pressure on the user’s bony protuberances, thus offering a higher initial support and optimal comfort to the user (Warren, et al. col 6 lines 52-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirano et al. (US 6027777 A) teaches a human body forming material with aliphatic layer and potting material layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ERIN DEERY/Primary Examiner, Art Unit 3754